Marshall, Justice.
The appellant was convicted of the murder and armed robbery of John Garrison, an 87-year-old grocery store operator in the community of Plainview, Georgia. He received two consecutive sentences of life imprisonment. This is his appeal.
He was represented at trial by appointed counsel. A different attorney has been appointed to represent him on appeal. Appellate counsel has filed a motion to withdraw as counsel on the ground that the appeal is wholly frivolous. See Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966); Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
In order to withdraw from a case on appeal, Anders requires appointed appellate counsel to submit to the appellate court a request for permission to withdraw based upon counsel’s opinion that, after conscientious examination of the record and transcript, he finds the appeal to be wholly frivolous. In addition, appellate counsel must accompany the request with a brief setting forth anything of record which might arguably support the appeal. The indigent defendant must be furnished with a copy of this brief in order that he might raise any points he chooses to raise. All of the foregoing has been accomplished. The matters set forth in his brief will not support the appeal. Nor has the defendant raised any other points.
In further compliance with Anders, we have fully examined the record and transcript to determine whether this appeal is, in fact, wholly frivolous. We have found that the appeal is wholly frivolous. Accordingly, counsel is granted permission to withdraw and the judgment is affirmed.
*761Decided November 21, 1979.
Floyd W. Keeble, Jr., for appellant.
J. Cleve Miller, District Attorney, Arthur K. Bolton, Attorney General, Mary Beth Westmoreland, Staff Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.